Exhibit 99.1 magicJack Predicts Q2 2012 Analyst Estimates Have Already Been Surpassed During Just the First Two Months of the Quarter June results will just be additive and total results for the quarter may surpass$0.43 of operating income per share; a bad economy should continue to translate well for the Company West Palm Beach, FL, and Netanya, Israel – June 4, 2012 - magicJack VocalTec, Ltd. (Nasdaq: CALL) (the “Company”), a cloud communications leader that invented voice over IP (VoIP) and sold over nine million magicJacks®, today communicated recent results and revised estimates. Given that the Board has authorized a buyback program, which is still active, the Company will continueto keep the investment community informedof results as they become available. Q2 2012 Update magicJack predicts that Q2 2012analystestimates of Net Income and earnings per share (“EPS”) have already been surpassed during just the first two months of the quarter.June results will just be additive and totalEPSresults for the quarter may surpass $0.43 per shareof operating income.It is too early to predict total revenue, but it should exceed $36 million for the quarter.Continued economic weakness in the U.S.should continue tobenefitthe Company. The various factors contributing to the earnings outperformance are: 1. magicJack's newest product, the magicJack PLUS™, continues tohave strong sales. 2. The Company's media spend for new customer acquisition continues to be very efficient and scalable. 3. The Company is collecting more access (CABS) revenue and income than expected. 4. The sale of porting numbers, vanity numbers and Canadian numbers has been very strong. 5. License renewal revenue and bookings continues to annuallyrise. 6. Certain expenses continue to be reduced. We expect the porting of over 700,000 phone numberswithin the last yearand further portswill also translate into higher renewals in the future too. Update on Share Repurchase Program The Companyproducespositive cash flowand a portion of this is being used to fund anongoingandsuccessfulshare repurchase program.Through the first quarter of 2012, the Company has repurchased stock at an average price of around $11.00 per share.The repurchase program alsosuccessfullybought back and retired certain common stock that had preferred-like rights from an investment when the Company was private. Given the Company’s growth rate, cash flow, future cash generation prospects, debt-free balance sheet, and the current stock price, the Company continues to believe that share repurchases using excess cash are an excellent way to enhance shareholder value. The Company has used sales of puts and purchases of calls to reduce the cost of some share repurchases. These puts can generate “other income/loss” during a quarter depending on the movement of the Company’s stock price with no affect on its balance sheet. As of May 25th, the Company had a minimal amount of put contracts outstanding. Although we believe analystsand shareholdersdiscount "other income/loss" whendetermining the fair value of the business and future earnings estimates, the put writing program has received some recentuncomplimentary, and not entirely accurate, publicity. The put/call strategy used by the Company is the samecash outlay for repurchases regardless of moves in the stock price as the puts guarantee the Company can lock-in a repurchase price if put the stock. Stock price drops can have an “other income/loss” impact using the put/call strategy but with no affect on the balance sheet. We expect an overall gainfrom when we started this strategy to ending it, which hasproducedsignificant discounts for our repurchase program. However, theCompany has decided that the"noise" this programhas generated is unhelpful and thus the Company will adopt a more traditional approach to future share repurchases that does not have an impact on the income statement. These methods could include outright open market purchases or guaranteed share repurchase programs used by many Fortune 500 companies. The Company estimates it can reduce the number of outstanding ordinary sharesto 18-19 million within a yearwhile still maintaining $40-$60 million in cash and cashequivalents. At one point in 2011,the Company had over 24 million common shares outstanding. That figure has been reduced to approximately 20 million through prior share repurchases.The Company also has very fewemployee stockoptions outstanding anddoesn’t expect to issue stock options in the future. Revised 2012 Estimates The Company previously provided an estimated 2012 EPS range of$1.25 to $1.50. The Company is raising the high end of this range to $1.70. The Company expects"other income/loss"to be neutral to these figures and does not believe “other income/loss” should beconsidered whenshareholders and analysts assessthe value of the Company.Please refer to various financial websites to view analysts’ numbers and results of the Company’s operations. Product and Distribution Updates We inviteshareholdersto download ourpatent pending mobile applicationfrom the Apple App Store foriPad®,iPhone® and iPod touch®devices.The magicJack APP™ offers unparalleled voice quality and cost. There have already been millions of downloads performed. Our Android app is in the final stages of quality assurance and we expect it will launch this month.By September, we expect to add SMSand texting capabilitiestoour apps. People who download the app now, will find a patent pending surprise and something bound to change telecom as we know it. The Companyexpects to begin distributing its products in theWholesaleClubchannelbefore the end of the year. It also will develop a network marketing and viral campaign. Andrew MacInnes, magicJack President, added, "The product that most excites meis the MagicJack WiFidevice which we expect to launch near the end ofQ32012. Our team inventeda new type of power supply for the magicJack that not onlyprovidesEthernet connectivity,butalsothe ability to add a DECT chipset which will turn the device into a portable phone base station. We expect the device will allowmultiplehandsets to be used for simultaneous phoneconversationsusing a single device. We also expect to enable a4G modemto be connected to the powersupply turning the device into a WiFi hotspot and offering triple play capability.This setup will enable the Company to expand itstarget market to includesmall business customerswho are looking for a simple and cost-effective solution to their telecom and data needs. Our value proposition relative to competitive alternatives will be superb." CEODan Borislow concludes,"We expect to maintain a laser-like focus on launching new products that provide unparalleled value to customers. If we are successful, we expect it will drive significant future shareholder value.My family and I are the largestshareholders in the Company and I am more excited than ever about our future prospects.We havea superb team and a fundamental cost advantage over our competition, not to mention a unique go to market approach that is extremely difficult to replicate. We mustcontinue to leverage these advantagesto grow and prosperas the best quality products at the lowest prices will always win.Iencourage shareholders todownload our app andexperience the product for themselves.I am also looking forward to our magicJack WiFi product and related other products and services that come with it.I will say it over and over again - very few people have ever heard voice quality like the magicJack WiFiproduces. The best quality at the lowest pricesin an easy to use product should always be a winner." This press release contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, contained in this press release, including statements about our projected revenues, cash flows, strategy, future operations, new product introductions and customer acceptance, future financial position, future revenues, projected costs, prospects, plans and objectives of management, are forward-looking statements. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. These factors include, among other things: changes to our business resulting from increased competition; any operational or cultural difficulties associated with the continuing integration of the businesses of VocalTec and YMax; potential adverse reactions or changes to business relationships resulting from the completion of the merger; unexpected costs, charges or expenses resulting from the merger; the ability of the combined Company to achieve the estimated potential synergies or the longer time it may take, and increased costs required, to achieve those synergies; our ability to develop, introduce and market innovative products, services and applications; our customer turnover rate and our customer acceptance rate; changes in general economic, business, political and regulatory conditions; availability and costs associated with operating our network; potential liability resulting from pending or future litigation, or from changes in the laws, regulations or policies; the degree of legal protection afforded to our products; changes in the composition or restructuring of us or our subsidiaries and the successful completion of acquisitions, divestitures and joint venture activities; and the various other factors discussed in the “Risk Factors” section ofour Annual Report on Form 10-Kand other filingswith the Securities and Exchange Commission. Such factors, among others, could have a material adverse effect upon our business, results of operations and financial condition. We do not assume any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. magicJack® is a registered trademark of magicJack VocalTec Ltd. All other product or company names mentioned are the property of their respective owners. About magicJack VocalTec Ltd. magicJack VocalTec Ltd. (Nasdaq: CALL), the inventor of VoIP including the softphone and magicJack, has the goal of becoming the leading international provider of global voice over many platforms. The Company has achieved sales of over nine million of the easy-to-use, award-winning magicJack since the device’s launch in 2008, and has the use of over 30 patents, some dating to when the Company invented VoIP. It is the largest reaching CLEC (Competitive Local Exchange Carrier) in the United States in terms of area codes available and certification in number of states, and the network has historically had uptime of over 99.99 percent. Contact: Investor Relations Andrew MacInnes, President 561-749-2255 ir@magicJack.com Media Relations Kari Hernandez, INK Public Relations for magicJack 512-382-8982 magicjack@ink-pr.com
